DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 01/07/2021. Claims 1, 4, 10-14 and 16 have been amended. No new claims have been added. Claims 2, 3, 5, 15 and 17 have been cancelled. Therefore, claims 1, 4, 6-14 and 16 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 recites “first end means” and “second end means” in line 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shefi (US Patent 5676638) in view of Kosa (US Patent 2227724), Instructables (Instructables.com NPL, 2015), Parents Talk (Parent-Talk.com NPL, 2003), Nassanian (US Patent 7367483).
In regard to Claim 1, Shefi discloses a massager comprising: a first braided rope extending from a first end to a second end; a second braided rope extending from a first end to a second end (Fig. 1, cords 16. Col. 2, line 67 – Col. 3, line 3 discloses a pair of cords, i.e. a first cord and a second cord which extend from one end of the device to the other. Further, “cord” is defined by Merriam-Webster as “a long slender material usually consisting of several ; a first handle and a second handle (Fig. 1, left and right handles 19. Col. 3, lines 4-6 describe the handles are formed from each ends of each cord).
Shefi does disclose a first and second handle, but does not disclose a first handle operably connected to the first ends of the first rope and the second rope; a second handle operably connected to the second ends of the first rope and the second rope.
However, Kosa teaches a massager wherein a first handle operably connected to the first ends of the first rope and the second rope; a second handle operably connected to the second ends of the first rope and the second rope (Fig. 1 left and right handles 13. Col. 1, line 53 - Col. 2, line 4 discloses how the ropes and handles are operably connected via the bore 17 as seen in Fig. 4).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the handle loops disclosed by Shefi with the handles taught by Kosa in order to provide the massage tool with handles which secure the rope ends together, accommodating the rope knot within the handle (rather than outside as seen in Shefi Fig. 1) and also providing a flush appearance (Kosa; Col. 1, line 53 Col. 2, line 2).
Shefi as modified by Kosa does not disclose the first and second braided rope comprising one or more recycled plastic bags, a first massage spool assembly comprising: a first spool disposed between the first rope and the second rope, wherein the first spool comprises a through hole extending along a central axis thereof; a first spool securing string extending through the through hole and connected to the first rope and the second rop
However, Instructables teaches making braided rope out of recycled plastic bags (Page 3 teaches making cord/rope out of plastic shopping bags and describes the rope as braided. “Recycled” is interpreted as merely reusing or repurposing a material, e.g. plastic bags).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the braided cord disclosed by Shefi as modified by Kosa to be made of recycled plastic bags as taught by Instructables in order to construct a massager using simple household items which are strong and waterproof (Instructables; Page 3) and reduce material waste by recycling plastic bags.
Shefi as modified by Kosa and Instructables does not disclose a first massage spool assembly comprising: a first spool disposed between the first rope and the second rope, wherein the first spool comprises a through hole extending along a central axis thereof; a first spool securing string extending through the through hole and connected to the first rope and the second rop; wherein the first spool securing string and the second spool securing string secure the first spool to the first rope and the second rope such that the first spool is rotatable relative to the first rope and the second rope about the central axis.
However, Parents Talk teaches a back massager comprising a first massage spool assembly comprising a first spool (Page 1 teaches using spools as massage elements in a massage device), wherein the first spool comprises a through hole extending along a central axis thereof (Page 1, the fist image depicts a through hole through which shoelaces pass), a first spool securing string extending through the through hole; a second spool securing string extending through the through hole (Page 1, teaches two shoelaces depicts as extending through the through hole)
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the massage elements disclosed by Shefi as modified by Kosa and Instructables (Shefi, massage elements 12) with the spools taught by Parents Talk in order to construct the massager of further simple household items (Parents Talk, Page 2) which also reinforces the teachings of recycling household items for use in a massage as taught by Instructables. 
The combination of Shefi as modified by Kosa and Instructables with Parents Talk reads on the claim limitation “a first spool disposed between the first rope and the second rope” because the massage elements 12 are disposed between the first and second rope and thus so would the first spool.
Shefi as modified by Kosa, Instructables and Parents Talk do not disclose a first spool securing string connected to the first rope and the second rope; and a second spool securing string connected to the first rope and the second rope; wherein the first spool securing string and the second spool securing string secure the first spool to the first rope and the second rope such that the first spool is rotatable relative to the first rope and the second rope about the central axis.
However, Nassanian teaches a strap assembly wherein a massage element (Fig. 5, compressible element 12 is interpreted as a massage element as it acts to provide cushioning/comfort to the back as disclosed in Col. 4, lines 14-18) is secured by a first and second string (Fig. 5, Col. 5, lines 11-18 refers to a plurality of cords extending through apertures).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the axles 14 securing the massage elements to the cords disclosed by Shefi as modified by Kosa, Instructables and Parents Talk with the two securing cords as taught by Nassanian in order to provide a more flexible and pliable massage surface for a user’s back. The axle disclosed by Shefi is interpreted as a shaft about which an element rotates (as in a car’s axle) and thus is interpreted as rigid and non-pliable. A flexible securement between the first and second ropes would allow for lateral movement in and out of the plane of the massager as seen in Fig. 1 of Shefi whereas a rigid rod would not allow for these movements. Further, replacing the axle with the strings would address a deficiency identified by Shefi wherein the axle protrudes from the sides of the massager which may scratch or injure the skin (Shefi – Col. 3, lines 7-10).
The combination of Shefi, Kosa, Parents Talk and Nassanian reads on the claim limitations “a first spool securing string connected to the first rope and the second rope; and a second spool securing string connected to the first rope and the second rope” because the strings would replace the axle and thus connect to each of the first rope and second rope; and “wherein the first spool securing string and the second spool securing string secure the first spool to the first rope and the second rope such that the first spool is rotatable relative to the first rope and the second rope about the central axis” because the strings replace the axle in securing the spool massagers between the ropes and still allow for the spools to rotate about them.
In regard to Claim 4, Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian discloses the massager of claim 1, but does not explicitly disclose wherein the first spool securing string and the second spool securing string comprise one or more recycled plastic bags.
However, Instructables does teach the technique of braiding plastic bags can be used for shoelaces (page 3) and Parents Talk teaches using shoelaces for securing spools to the massager (page 1).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to been obvious to modify the spool securing strings disclosed by Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian to be made from recycled plastic bags as taught by Instructables and Parents Talk in order to use the same material that the ropes are made out of in order to reduce the amount of supplies and thus the cost of the homemade massager.
In regard to Claim 8, Shefi as modified by Instructables, Parents Talk, and Nassanian discloses the massager of claim 1, but does not explicitly disclose wherein the first spool securing string is tied to the first rope and the second rope and wherein the second spool securing string is tied to the first rope and the second rope.
However, Parents Talk teaches tying spool securing strings together in order to secure the massage device together (Page 1).
The combination of Shefi as modified by Instructables, Parents Talk, and Nassanian disclose a modified massager of Shefi wherein the massage elements are replaced with the spools of Parents Talk and securing strings of Nassanian. It would have been obvious to tie the securing strings directly to the ropes of the modified device as the securing strings replaced the axle disclosed by Shefi which was secured to the ropes. In other words, because Parents Talk teaches strings may be tied as a means to secure a massager together and the modified device of Shefi has securing strings secured to rope it would have been obvious to specifically secure the strings by tying. 
In regard to Claim 11, Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian discloses the massager of claim 1, wherein the first rope is connected to the first handle via a first connection and to the second handle via a second connection and wherein the second rope is connected to the first hand via the first connection and to the second handle via the second connection (Kosa; Fig. 1 depicts first and second handles 13 both employing connections seen in Fig. 4 which secure the first and second ropes within the first and second handles).
In regard to Claim 12, Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian discloses the massager of claim 1, wherein the second rope is tied to the first handle at first end means and to the second handle at second end means (Kosa; Fig. 1 depicts first and second handles 13 both employing end means seen in Fig. 4 which secure the first and second ropes within the first and second handles).
In regard to Claim 14, Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian discloses the massager of claim 1, further comprising a second massage spool assembly comprising: a second spool disposed between the first rope and the second rope, wherein the second spool comprises a through hole extending along a central axis thereof, a third spool securing string extending through the through hole in the second spool and connected to the first rope and the second rope; and a fourth spool securing string extending through the through hole in the second spool and connected to the first rope and the second rope; wherein the third spool securing string and the fourth spool securing string secure the second spool to the first rope and the second rope such that the second spool is rotatable  relative to the first rope and the second rope about the central axis.
Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian discloses multiple massage assemblies (Shefi – Fig 1, multiple massage assemblies 12). It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the second massage assembly to comprise a second spool with a third and fourth securing string in order to have multiple spool assemblies with the same advantages as described in claim 1 such as maintaining the rotation function while allowing for more flexible elements with lateral movements which would vary the massage effect. Multiple assemblies disposed between the first and second rope would provide the massage effect to a greater area of the user’s back.
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shefi (US Patent 5676638) in view of Kosa (US Patent 2227724), Instructables (Instructables.com NPL, Parents Talk (Parent-Talk.com NPL, 2003), Nassanian (US Patent 7367483) and in further view of Bernhard (U.S. Patent no. 1353761)
In regard to Claim 6 and 7, Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian disclose the massager of claim 1, but does not explicitly disclose wherein the first spool comprises an upper flange and a lower flange or wherein the first spool comprises wood.
However, Bernhard teaches that spools comprise an upper flange and a lower flange (Fig. 1, elements 11 top and bottom) and wherein the spool comprises wood (Col. 1, lines 13-15).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention further modify Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian with the wooden spools taught by Bernhard in order to provide spools which are exceedingly strong (Bernhard; Col. 1, lines 13-16).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shefi (US Patent 5676638) in view of Kosa (US Patent 2227724), Instructables (Instructables.com NPL, 2015), Parents Talk (Parent-Talk.com NPL, 2003), Nassanian (US Patent 7367483), as applied in claim 1 above and in further view of Borgelt (U.S. Patent 2390505).
In regard to Claim 9, Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian disclose the massager of claim 1, but does not explicitly disclose wherein the first spool securing string is braided into the first rope and the second rope and wherein the second spool securing string is braided into the first rope and the second rope.
However, Borgelt discloses a known method of braiding a strand into a rope by splicing (Col. 1, lines 7-11).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to braid the spool securing strings disclosed by the modified device of Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian via splicing as taught by Borgelt in order to secure the strings into the first and second rope (Borgelt; Figs 2-4 show this can be done in the middle of a rope where the securing strings would be located in the modified device of Rakuten) in order to provide a very practical way to secure additional strands to most ropes (Borgelt; Col. 1, lines 18-19).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shefi (US Patent 5676638) in view of Kosa (US Patent 2227724), Instructables (Instructables.com NPL, 2015), Parents Talk (Parent-Talk.com NPL, 2003), Nassanian (US Patent 7367483), as applied in claim 1 above and in further view of Rodgers (US PG Pub 20040097349).
In regard to Claim 10, Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian discloses the massager of claim 1, but does not explicitly disclose wherein the first handle and the second handle comprise wood.
However, Rogers does teach a ball shaped handle comprising wood (Fig. 4, Paragraph [0028] discloses a ball handle wherein at least a cap is wooden).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ball handle disclosed by Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian (Kosa – Fig. 4) to be made of wood as Rodgers teaches this is a known material to construct ball handles out of (Rodgers – . 
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shefi (US Patent 5676638) in view of Kosa (US Patent 2227724), Instructables (Instructables.com NPL, 2015), Parents Talk (Parent-Talk.com NPL, 2003), Nassanian (US Patent 7367483), as applied in claim 1, and in further view of Thomson (U.S. Patent 4191009).
In regard to Claim 13, Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian discloses the massager of claim 1, but does not disclose wherein the first rope and the second rope are configured to be adjustable in length and configured such that each of the first rope and the second rope is adjustable by addition of braided plastic bags to each of the first rope and the second rope.
However, Thomson teaches it is known to join two rope lengths together by splicing, thus making a rope adjustable in length (Col. 1, lines 13-16).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the massager disclosed by Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian by unwinding the recycled plastic bag ropes and braiding in an additional recycled plastic bag rope in order to make the massage device longer which would accommodate taller users with longer arms and/or wider backs.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shefi (US Patent 5676638) in view of Kosa (US Patent 2227724), Instructables (Instructables.com NPL, 2015), Parents Talk (Parent-Talk.com NPL, 2003), Nassanian (US Patent 7367483), as evidenced by Thomson (U.S. Patent 4191009).
In regard to Claim 16, Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian disclose the massager of claim 1, wherein at least one of the first and second connections is removable (Kosa; Col. 2, lines 1-2 disclose element 20 of the end means is a plug which is interpreted as removable which would provide access to the ropes tied together inside as seen in Fig. 4) but does not explicitly disclose removable means to allow for adjustments to lengths of the first rope and the second rope.
However, Thomson teaches it is known to join two rope lengths together by splicing, thus making a rope adjustable in length (Col. 1, lines 13-16). The removable connections taught by Kosa would allow for this type of length of adjustment because the ends of the ropes would be accessible after the plug 20 is removed, thus allowing an additional length of rope to be spliced in. Therefore, the claim limitation is met by the combination of Shefi as modified by Kosa, Instructables, Parents Talk, and Nassanian as evidenced by Thomson because this shows the end means would allow for adjustments to lengths of the first and second rope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Chang (US Patent 5588953) discloses a massager with massage elements disposed between two parallel cords.
Majewski (US Patent 3672358) discloses a massager with massage elements disposed btween two parallel cords.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STANDARD/Examiner, Art Unit 3785